DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kumar et al.1
With regard to claim 1, Kumar et al. teach method for imaging a downhole formation, the method comprising: combining captured images to generate a partial image of a formation, wherein the partial image includes the captured images acquired from at least one sensor disposed on a tool within the formation, the captured images separated by gaps representing portions of the formation not captured by the at least one sensor (see figs. 4-5, ¶¶ 5 ,44-46, 91: sensor to capture partial images of a formation with portions that are not imaged or blank and combining them, see figs. 4-5); locating dips in the formation within the partial image, to provide located dips (see fig. 4-5, ¶ 46: dip picking or identifying bedding planes); and interpolating the partial image, using the located dips within the partial image, to construct image data for the gaps of the partial image to create a full interpolated image of the formation (see fig. 5, ¶¶ 30, 46-47: interpolation based on the located bedding planes or dips to fill in the gaps or non-imaged parts of the formation; filling data between two identified planes). 
With regard to claim 14, see discussion of claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. and further in view of Matsumura et al.2
With regard to claim 2, Kumar et al. fail to explicitly teach method of claim 1, wherein interpolating the partial image comprises using texture extraction techniques. However Matsumura et al. teach the missing feature. See abstract, ¶ 58: texture analysis of the image to identify bedding boundaries). 

With regard to claim 15, see claim 2.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al.
With regard to claim 3, Kumar et al. fail to explicilty teach method of claim 1, wherein locating dips in the formation within the partial image comprises using median filtering to identify peak sections. However, Examiner takes Official Notice to the fact that median filtering is extremely well known in the field which is used for reducing noise or smoothing an image. It would have been therefore obvious for one skilled in the art to employ a median filter in order to reduce noise and enhance the detection of formation features.
	With regard to claim 16, see claim 3. 	


Claims 4-8,17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 9-13 are allowed, pending updated and interference search.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 2013/0170713.
        2 US Publication No. 2018/0342073.